EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Election/Restriction
Applicant's election with traverse of claims 26-32 in the reply filed on 11/4/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to searching for the three different inventions.  This is not found persuasive because the inventions are claimed in a way that do not limit the inventions to being embodiments of a single invention; it is rather akin to claiming that there’s no need to restrict between a radio, a windshield wiper, and a wheel, because they are all elements of the same car, so they are the same invention. The differing inventive features of the different independent claims render the claims as separate inventions without an obvious link between them, even if the applicant considers them to be able to be used together. It would be a serious examination burden to search, write, and argue a completely separate rejection, using different art, for each independent claim. The requirement is still deemed proper and is therefore made FINAL.
The non-elected claims have been cancelled by the applicant in a proposed set of claim amendments. Therefore, non-elected claims 16-25 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Martin Cosenza on 1/28/2022.

The application has been amended as follows: 
1-26. (Cancelled)

27.	(Currently Amended) The method of  claim 35, wherein:
	the database contains accumulated data/parameters related to multiple prostheses, and the obtained data relates to such.

28.	(Currently Amended) The method of claim 27, wherein:
	the action of fitting and/or adjusting includes fitting, wherein the fitting results in an initial set of fitting parameters of the prosthesis, wherein the method includes, during the action of fitting, subsequently adjusting parameters of the prosthesis from the initial set of fitting parameters.

29.	(Previously Presented) The method of claim 28, wherein:
	the prosthesis to which access is obtained is common to a prosthesis of the multiple prostheses, and the obtained data relates to the prosthesis of the multiple prostheses.

30.	(Cancelled) 

31.	(Currently Amended) The method of  claim 48, wherein:
	the fitting and/or adjustment is an initial fitting and/or adjustment of the prosthesis based on similarly situated people.

32.	(Currently Amended) The method of  claim 48, wherein:
	the obtained data is based on accumulated fitting/parameters of different people; 

the obtained data is the suggestion.

33.	(Currently Amended) The method of  claim 35, wherein:
	the data based on similarly situated recipients is data that corresponds to accumulated information from the respective sensory prosthesis.

34.	(Cancelled) 

35.	(Currently Amended) A method, comprising: 
obtaining access to a sensory prosthesis to be fitted to a recipient and/or to be adjusted;
obtaining data based on people from a  database ; and
fitting and/or adjusting the prosthesis based on the obtained data, wherein
 	the people are recipients of respective sensory prostheses, and
the data based on people is associated with information regarding a type of hearing loss of the recipients utilizing the prostheses.


36.	(Cancelled) 

37.	(Currently Amended) The method of  claim 48, wherein:
	the sensory prosthesis of the recipients are of the same type as the accessed sensory prosthesis.

38.	(Currently Amended) The method of  claim 48, further comprising:
	accumulating information from the respective sensory prosthesis and storing this information in a location accessible via a data network such that this information may be utilized in subsequent fitting and/or adjustment of such prostheses, the accumulated information corresponding to the data based on people from the remote database remote from the prosthesis. 

39.	(Currently Amended) The method of  claim 48, wherein:
	the data based on people is information associated with settings of prostheses.

40.	(Cancelled) 

41.	(Currently Amended) The method of  claim 35, wherein:
	the action of fitting and/or adjusting the prosthesis is executed by a user or technician located at a common location as the prosthesis. 

42.	(Currently Amended) The method of  claim 35, wherein:
	the action of fitting and/or adjusting the prosthesis is executed by a user or technician remote from the location of the prosthesis. 

43.	(Currently Amended) The method of  claim 35, wherein:
	the database is multivariate database
. 

44.	(Previously Presented) The method of claim 35, further comprising:
	obtaining information relating to the recipient and/or a current response of the sensory prosthesis; and
	utilizing the obtained information when obtaining the data based on people from the remote database, wherein
	the fitting and/or adjusting is executed using fitting parameters/settings identified and/or suggested based on the obtained data.

45.	(Cancelled) 

46.	(Currently Amended) The method of  claim 35, further comprising:
that was developed by comparing information relating to the recipient and/or the sensory prosthesis to a dataset of recipients of sensory prostheses, wherein the comparison  was a multivariate statistical analysis.  

47.	(Currently Amended) The method of  claim 48, further comprising:
	obtaining data relating to the prosthesis, wherein
	the obtained data based on similarly situated recipients is data that is also based on the obtained data relating to the prosthesis.

48.	(New) A method, comprising: 
obtaining access to a sensory prosthesis to be fitted to a recipient and/or to be adjusted;
obtaining data based on people from a database; and
fitting and/or adjusting the prosthesis based on the obtained data, wherein
 	the people are recipients of respective sensory prostheses, and
the data based on people is associated with information regarding types of environment of use of the prostheses by recipients of the prostheses,
	the database is a multivariate database; and
the obtained data upon which the fitting and/or adjusting of the prosthesis is based is data that is based on a multivariate statistical analysis of data stored in the database. 

49.	(New) The method claim 48, further comprising:
uploading the obtained data to the prosthesis to fit and/or adjust the prosthesis. 

50.	(New) The method of claim 35, wherein:
	the database is multivariate database; and
the obtained data upon which the fitting and/or adjusting of the prosthesis is based is based on a multivariate statistical analysis of data in the database. 


obtaining fitting and/or setting parameters based on the obtained data; and
uploading the parameters to fit and/or adjust the prosthesis. 

52.	(New) The method of claim 48, wherein:
	the obtained data upon which the fitting and/or adjusting of the prosthesis is based is settings of prostheses.

53.	(New) The method of claim 48, wherein:
	the environment is one or more of noise, music or intelligibility of speech.  

54.	(New)	A method for use with a sensory prosthesis, comprising: 
obtaining access to a sensory prosthesis;
establishing data communication between the sensory prosthesis and consumer electronics device having a network interface connectable to a database; 
utilizing the consumer electronics device, obtaining data based on people from the database; and
fitting and/or adjusting the prosthesis based on the obtained data, wherein
	the people are recipients of respective sensory prostheses, 
the data based on people is 
if the data is associated with information regarding types of environment of use of the prosthesis by recipients, the database is a multivariate database, and if the data is associated with information regarding types of environment of use of the prosthesis by recipients, the obtained data used to fit and/or adjust the prosthesis is data that is based on a multivariate statistical analysis of data stored in the database. 


55.	(New)	 The method of claim 54, wherein: 

transmitting the received parameters to the sensory prosthesis; and
storing the transmitted parameters in the sensory prosthesis to fit and/or adjust the prosthesis. 

56.	(New)	 The method of claim 54, further comprising:
obtaining data relating to a recipient of the sensory prosthesis,
wherein the obtained data is obtained based at least in part on the obtained data relating to the recipient, and
the data based on people is a result of a fitting algorithm executed using the obtained data relating to the recipient.  

57.	(New)	 The method of claim 54, wherein: 
the consumer electronics device is a smart phone, a computer or a tablet.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art before the effective priority date of the present application does not teach or suggest a method of fitting a sensory prosthesis wherein the prosthesis fits or adjusts the prosthesis based on data obtained from a database based on other users of the sensory prosthesis, wherein the data is associated with different environments where the prosthesis was used, or associated the same type of hearing loss as the recipient, and wherein multivariate statistical analysis is used on the data stored in the database, as part of the fitting process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Erin M Piateski/Primary Examiner, Art Unit 3792